Citation Nr: 0325637	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  90-49 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left hand and fingers incurred 
as a result of Department of Veterans Affairs medical 
treatment during a hospitalization from October 29, 1982, to 
November 6, 1982.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1941 to May 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1989 by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  The Board remanded the case 
for additional development of evidence in May 1990 and 
November 1997.  In March 2003, the Board again remanded the 
case for action pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that the veteran 
does not have additional disability of the left hand and 
fingers due to hospitalization or medical or surgical 
treatment provided by VA from October 29, 1982, to November 
6, 1982.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the left hand 
and fingers, claimed to be caused by hospitalization, or 
medical or surgical treatment provided by the VA from October 
29, 1982, to November 6, 1982, are not met.  38 U.S.C.A. 
§ 1151 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The Board 
remanded the case in March 2003 to have the RO apply the new 
act.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.   38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as a letter dated in 
March 2003, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The basic elements for establishing 
entitlement to benefits under 38 U.S.C.A. § 1151 have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's treatment 
records.  He has had a hearing.  The record includes 
treatment records and relevant medical opinions.  The veteran 
has stated that he has no additional evidence to submit and 
requested that the case be decided based on the evidence of 
record.    The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  The Board notes that multiple attempts to obtain 
additional VA records pertaining to the claimed disability 
have been unsuccessful.  Therefore, the Board concludes that 
such records no longer exist and that further attempts to 
obtain them would be futile.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Applicable Law and Regulations

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current left hand and 
finger problems are due to surgery performed at the VA 
Medical Center.  The appellant's claim for compensation is 
premised on 38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed before October 1, 
1997, the version of § 1151 that is applicable to this case 
is the earlier version that is applicable to claims filed 
before October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  Thus, the 
veteran is not required to show an element of fault on the 
part of the VA.  Nevertheless, he must show that the VA 
treatment resulted in additional disability.  

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  It will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  See 38 C.F.R. § 3.358.  

III. Background Information

The veteran is claiming that he developed additional 
disability of the left hand and fingers as a result of VA 
surgical treatment between October 29, 1982, to November 6, 
1982.  The veteran testified in support of his claim during a 
hearing held in November 1989.  He stated that he underwent 
surgery at a VA facility in November 1982 and subsequently 
developed grip weakness and frozen or locked joints.  

The Board notes that the veteran has previously established 
service connection for injuries sustained in service, 
including an amputation of the left little ring finger 
through the metacarpal bone, rated as 20 percent; residuals 
of injury to the distal coccygeal segment with coccyx luxated 
laterally one half of its width, rated as 10 percent 
disabling; and a scar of the palmar surface of the left 4th 
digit, rated as noncompensably disabling.  

The evidence which has been developed includes VA medical 
treatment records.  A VA record dated September 20, 1982, 
shows that the veteran had a history of traumatic amputation 
of the left fourth digit.  Examination revealed Heberden's 
nodes bilaterally with tenderness over the CMC joint 
bilaterally with decreased range of motion at that joint.  He 
also had ulnar deviation of the PIP joint of the left ring 
finger with marked osteoarthritic changes.  He was referred 
to the orthopedic hand clinic for consideration of osteomy 
and fusion of the left ring finger.

A VA treatment record dated October 13, 1982, reflects that 
the veteran had a history of traumatic injury of the left 
fifth metacarpal and deformity of the left ring finger PIP 
and most recently the CMC left thumb.  He had taken multiple 
anti-inflammatory medications without improvement.  On 
examination, there was ulna angulation of the left ring PIP.  
There was pain on range of motion of the left ring finger PIP 
with 90 degrees of motion.  There was also pain on range of 
motion of the CMC with crepitus and 30 degrees of motion.  X-
rays confirmed arthrosis of the right PIP and pan arthritis.  
The plan was to admit the veteran for surgery on October 29, 
1982.

An operation report dated November 1, 1982, shows that the 
veteran underwent a Swanson prosthetic implant of the left 
ring finger proximal interphalangeal joint and the left thumb 
carpal metacarpal joint.  He suffered no intra-operative 
complications, and tolerated the procedure well.   A VA 
hospital discharge summary dated November 6, 1982, indicates 
that the veteran was treated for traumatic arthritis on left 
ring finger, metacarpophalangeal joint.  He suffered no 
postoperative complications, and was discharged on the 8th 
day.  

A record dated November 19, 1982, shows that the veteran was 
18 days status post surgery on the left ring PIP.  His cast 
was to be changed and sutures were to be removed.  The thumb 
was to be placed in a spica for six weeks total and the right 
ring was to be splinted.  On examination, the wounds were 
clean.  The spica and splint were applied, and he was to 
return in three weeks.  A record dated December 6, 1982, 
shows that the veteran was doing moderately well.  It was 
noted that he had recently been in the hospital to have a 
plastic joint put in the left thumb and the left ring finger 
straightened.  A record dated December 10, 1982, shows that 
he was doing well with some numbness in the 3rd finger ulnar 
site.  

A VA orthopedic treatment record dated March 9, 1983 shows 
that the veteran had done well since the surgery.  He was to 
return in 6 months.  A record dated in November 1983 shows 
that the veteran now complained of stiffness in the left ring 
PIP.  On examination, the left ring PIP was frozen at the 
first flexor.  He was prescribed a Swanson knuckle bender and 
was to return in four to six weeks.  

In May 1988, the veteran  reported to the RO that the surgery 
on the fourth finger of the left hand had caused frozen or 
locked joints on the second and third fingers of the left 
hand.  

The report of an examination of the veteran's hand conducted 
by the VA in August 1988 shows that the examiner noted that 
the veteran's history included amputation of the left little 
finger in service and pain and degeneration in the left 
thumb, left hand and right hand.  It was noted that about 
four years earlier he had a Swanson prosthesis placed in the 
metacarpal of the thumb to replace the greater multangular 
bone and that this had worked fairly satisfactorily.  He 
reportedly had been having more problems with the arthritis 
in the hands.  It was estimated that function of the left 
hand was approximately 50 percent of normal with the missing 
finger and stiffness in the IP joints of the ring and middle 
finger.  The right hand showed some degeneration and it was 
reported that he probably need Swanson replacement on the 
thumb.  X-rays of both hands revealed marked degenerative 
changes and post-traumatic changes.  

A VA medical treatment record dated in January 1991 shows 
that the veteran complained of bilateral hand pain with 
decreased range of motion in index fingers.  There was 
fusiform swelling in the PIP bilaterally, and DIP on the 
left.  On examination, there was decreased range of motion of 
all digits except the CMC on the left which had a silicone 
implant.  

The report of a hand, thumb, and fingers examination 
conducted by the VA in September 1995 shows that the veteran 
reported a history of being on a ship in 1945 when a hangar 
door slammed into his left hand and he sustained an open 
incomplete amputation of the left fifth ray.  He returned to 
the United States where he had a secondary operation to 
remove the little finger at the metacarpal base.  As a 
result, he had not had a little finger since 1945.  
Examination of the left hand revealed that there had been a 
ray amputation of the left little finger and fifth metacarpal 
near its base.  The scar was nontender, and the cosmetic 
appearance was excellent.  The patient had severe 
degenerative nontraumatic arthritis of his PIP joints in the 
index, long, ring fingers, and at DIP level in the index, 
long and ring fingers.  The thumb functioned normally.  X-
rays of the left hand showed that the fifth ray had been 
amputated at the proximal one third of the little metacarpal.  
The remainder of the hand showed degenerative changes at the 
PIP joints and DIP joints.  The patient also had a Silastic 
implant at the base of his thumb.   

The report of a VA hand, thumb and fingers examination 
conducted in December 1998 shows that the examiner stated 
that he reviewed several volumes of material which had been 
presented, but found no specific reference to VA reports 
dated August 1988 and September 1995 on which he had been 
asked to comment.  Nevertheless, he stated that he was still 
able to answer the other questions posed in a Board remand.  
He reviewed the veteran's history since service.  He stated 
that it was very important to note that the veteran stated 
that over the years his right hand had also given him trouble 
and that he had ended up with some stiff fingers and some 
deformity of his fingers at the base of his right thumb.  
Following examination, the diagnoses were (1) amputation, 
left fifth ray, metacarpal based; (2) traumatic arthritis, 
PIP joint, left ring finger leading to prosthetic 
replacement; 
(3) degenerative arthritis carpometacarpal joint, left thumb, 
leading to replacement prosthesis; and (4) bilateral 
symmetrical degenerative arthritis.  The examiner also made 
the following comments:

The question to specifically be answered now is 
that it is my opinion that there is no additional 
disability to the left hand as a result or having 
anything to do with the surgery of the left ring 
finger and left thumb.  Whatever limitations the 
remaining digits have are exactly the same as the 
opposite side and have to do with aging rather than 
any injury of any kind.  No further tests are 
necessary here.  The degree of pain has to do with 
the degenerative changes in both hands at the small 
joints.  The loss of function of the small joints 
and resultant pain are of aging etiology and the 
limitations due to pain are secondary to arthritis 
but not traumatic arthritis.  

A VA medical opinion dated in November 2002 shows that 
another VA examiner reviewed the entire claims file, 
including previous VA examinations.  He stated that:

Based on my review of the records, I concur with 
the opinion of the physician who did the 
examination on 12/07/98.  I do not think that he 
had any additional disability as a result of the 
surgery of the left ring finger and left thumb.  To 
further clarify, however, I do not think that the 
arthritis in the left ring finger PIP was traumatic 
in nature but rather I think that it was 
degenerative in nature.  Specific basis for this 
reasoning was that service medical records indicate 
that the injury was to the tip of the ring finger.  
Otherwise, he is noted to have degenerative 
arthritis of both hands.  

IV.  Analysis

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for benefits under 38 U.S.C.A. § 1151, for 
disability alleged to be caused by hospitalization or medical 
or surgical treatment provided by VA.

The medical statements from the VA doctors all weigh against 
the claim as they indicate that the veteran does not have 
additional disability as a result of the VA treatment.  They 
have indicated that the disability in his hand is instead due 
to degenerative changes.  Therefore, it cannot be said that 
the evidence supports a finding that there was an increase in 
the degree of disability as a result of the VA medical 
treatment.  

Although the veteran has offered his own opinion that he had 
an increase in disability due to the treatment given by VA, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

For the foregoing reasons, the Board finds that additional 
disability was not caused by hospitalization or medical or 
surgical treatment provided by VA.  Accordingly, the Board 
concludes that the criteria for benefits under 38 U.S.C.A. 
§ 1151, for a disability claimed to be caused by 
hospitalization or medical or surgical treatment provided by 
VA, are not met.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for a 
disorder claimed to be caused by hospitalization or medical 
or surgical treatment provided by the VA is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

